DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on July 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,905,440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Michael Christensen on July 29, 2022.  The application has been amended as follows:
In claims 6 (lines 5, 9, and 12) and 7 (lines 2 and 4), -first- has been inserted before all occurrences of “stylet”.
In claim 6, line 19, “channeling instrument” has been replaced with -channeling instrument or the second stylet-.
In claim 13, line 16, -to be inserted through the trocar and- has been inserted after “configured”.

Allowable Subject Matter
Claims 6, 7, 10-14, 17-19, and 23-25 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a system for navigating to and providing treatment within bone, the system comprising: an introducer having a central channel and an opening at a distal tip of the introducer; a first stylet configured to be installed in the introducer, the first stylet comprising a sharp distal tip that is configured to extend beyond the opening at the distal tip of the introducer and to pierce an outer cortical bone region of the bone; a channeling instrument configured to be inserted through the introducer after removal of the first stylet to create a predetermined-length linear path within a cancellous region of the bone toward a target treatment site; a cannula configured to be inserted through the introducer after removal of the first stylet, the cannula having a deflectable distal tip configured to form a curved path within the bone; a second stylet configured to be installed within a central passageway of the cannula and to extend beyond an opening at a distal end of the central passageway, wherein the second stylet and the cannula together form the curved path within the bone; and a bipolar radiofrequency probe configured to be inserted through the introducer after removal of the channeling instrument or the second stylet, the bipolar radiofrequency probe being configured to deliver radiofrequency energy sufficient to ablate a basivertebral nerve at the target treatment site within the bone, wherein the bipolar radiofrequency probe comprises a sensor” in the context of the claim as a whole.
The most pertinent prior art reference of record is U.S. 2003/0225364, which teaches a similar system for navigating to and providing treatment within bone comprising several of the claimed limitations.  However, this reference fails to explicitly disclose all of the specifically-claimed components (e.g., introducer/trocar, channeling instrument, stylets, cannula, and treatment device/probe) in the specifically-claimed configuration/arrangement.  While U.S. 6,264,651, U.S. 2006/0064101, and U.S. 2005/0209610 are all deemed to be pertinent, Examiner maintains that these references fail to cure the specific deficiencies of the above reference.  No other pertinent prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
It should also be noted that upon further consideration, any remaining Double Patenting rejections have been withdrawn in view of the finalized language of the claims.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794